DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least three modules connected together non-linearly and means for restricting access through one or more sides of each module wherein the means for restricting access through the one or more sides of each module comprises the container such that the container provides at least two walls and a ceiling of each module to restrict access through the at least two walls and the ceiling of the module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Such structure is required my claim 18 which depends from claim 17 and 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 requires at least three modules connected together non-linearly and located within a container such that the container functions as a means to restrict access through one or more sides of the module. Contrary to the scope of claim 18, par 0030 of the original specification states that “Figure 19 shows a perspective view of a facility created without a container by coupling three modules in a non-linear configuration and utilizing one or more removable walls according to various embodiments described below” (emphasis added). Paragraph 0082 also states that “Figure 19 shows a perspective view of a facility created without a shipping container by coupling three modules 106 in a non-linear configuration and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the g" and “the plurality of braces” in lines 1-2 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the plurality of braces” in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0312485 to Wilson et al. (“Wilson”).
Regarding claim 1, Wilson discloses a modular facility formation system for providing a facility using a container configured for land, sea, and rail transport, the system comprising: one or more modules (see embodiments of 106, 500, 702, 1300, 1520, 1810) each module having a pre-determined internal configuration that is independent of internal configurations of other modules and comprising: a framework (see Fig. 14D for exemplary framework for all modules) sized according to an interior space of the container, a floor system 1340 coupled to the framework, wherein the framework of each of the one or more modules comprises: four corner vertical members (studs 1410 on corners) coupled to four corners of the floor system, a front horizontal member (1330 and similar members defining a front end wall that defines a first side) extending between and coupled to a first pair of the four corner vertical members defining a first side of the module, a rear horizontal member (rear end side wall opposite of the front horizontal member that defines a second side) extending between and coupled to a second pair of the four corner vertical members defining a second side of the module, two side horizontal members (502 and similar members defining a third and fourth side wall) coupled to the four corner vertical members to define a third side and a fourth side of the module, wherein the four corner vertical members and the third and fourth sides of the module are configured for positioning adjacent walls of the container when the module is stowed within the container (see for example Figs. 7A-7G showing the modules used out of and stowed in various containers), and wherein the four corner vertical members, the front horizontal member, the rear horizontal member, the two side horizontal members, and the floor system are fixedly coupled to one another to create a permanent structure that is independent of the predetermined internal configuration.
Regarding claim 3, Wilson discloses that the floor system 1340 (see Fig. 14A-C) comprises: a plurality of base members (1410) defining a base perimeter; a tread plate (upper and lower plate) abutting at least a portion of the plurality of base members; and a plurality of forklift apertures located within the base perimeter, each configured to receive a tine of a forklift for lifting or relocation of the module (see Fig. 14A).
Regarding claim 8, Wilson discloses one or more removable walls 506 and 508 configured to restrict access to a module within the container, while providing at least one door 506 for ingress and egress to the module.
Regarding claim 10, Wilson discloses that each module further comprises one or more connectors (see Fig. 19; par 0078) configured for electrical or communicative coupling with an adjacent module or an external power source or data network (par 0059).
Regarding claim 19, Wilson discloses a modular facility formation system, comprising: a plurality of modules (see embodiments of 106, 500, 702, 1300, 1520, 1810), each module configured to couple to one or more modules of the plurality of modules to create a facility, each module comprising: a framework (see Fig. 14D for exemplary framework for all modules) sized according to an interior space of the container, a floor system 1340 coupled to the framework, and a pre-determined internal configuration corresponding to a defined function of a room of the facility such that the plurality of modules comprises at least two modules having different pre- determined internal configurations corresponding to at least two different defined functions of at least two rooms of the facility; and one or more connectors (Fig. 19) configured for electrical or communicative coupling with an adjacent module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of U.S. Publication No. 2013/0180182 to Yoo (“Yoo”).
Regarding claim 2, Wilson discloses that the container comprises a shipping container 770 with one module positioned within the shipping container. Wilson discloses that the modules can have various dimensions (par 0073). Wilson does not expressly disclose two modules positioned within the shipping container adjacent to and abutting one another along the longitudinal axis of the shipping container. 
Yoo discloses that modules can have a variety of sizes including smaller modules that are half the length of a module (par 0134; see Fig. 33 vs. Figs. 34 and Figs. 36 vs. Fig. 37) in order to make a variety of configurations. It would have been an obvious matter of design choice to modify the structure of Wilson to have smaller modules that are half the length of a standard module since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The modification would allow two abutting modules positioned within the shipping container.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of U.S. Patent No. 3,623,296 to Santoro (“Santoro”).
Regarding claim 4, Wilson does not disclose a guidance mechanism comprising: a beam having a plurality of flanges and a web, defining a rail guide, wherein the rail guide is sized to receive a module engagement rail of one or more braces of the plurality of braces.
Santoro discloses a modular unit including a guidance mechanism comprising: a beam 34 having a plurality of flanges (upper flange 35 and lower flange 34) and a web (vertical member extending between 34 and 35), defining a rail guide, wherein the rail guide is sized to receive a module engagement rail of a brace to guide placement. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Wilson to have a guidance mechanism comprising: a beam having a plurality of flanges and a web, .

Claims 11, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of U.S. Publication No. 2018/0109163 to Paine et al. (“Paine”).
Regarding claim 11, Wilson discloses a modular facility formation system, comprising: a plurality of modules (see embodiments of 106, 500, 702, 1300, 1520, 1810), each module comprising: a framework (see Fig. 14D for exemplary framework for all modules) sized according to an interior space of a container, and a floor system 1340 coupled to the framework, and 4one or more connectors (Fig. 19, par 0078) configured for electrical or communicative coupling with an adjacent module; and means for restricting access through one or more sides of each module (side walls and door), wherein the plurality of modules comprises at least three modules (730; Fig. 7D), the at least three modules comprising a first module (middle module), a second module (module connected to the long side of the first module), and a third module (module connected to the short side of the first module); wherein the second module is coupled to the first module along a first side and to the third module along a second side, wherein the at least three modules share a common power supply (par 0082 – electrical subsystem), and wherein the at least three modules are non-linearly configured such that the first side and the second side are not opposing. 
Wilson does not expressly disclose that wherein the second module is coupled to the first module along a first side and to the third module along a second side via at least two connectors. Paine discloses that modular units can be coupled to each other via connectors 243 to secure modular units together (Paine; par 00249). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Wilson to have the second module and the third module coupled to the first module via at least two connectors as taught by Paine to provide the predictable result of securing adjacent units together.
Regarding claim 12, Wilson in view of Paine discloses that the means for restricting access through the one or more sides of each module comprises one or more removable walls configured for attachment to the one or more sides of the module.
Regarding claim 15, Wilson in view of Paine discloses that the at least three modules have substantially identical footprints and varying internal configurations, the varying internal configurations corresponding to a defined function of a room of a facility.
Regarding claim 16, Wilson in view of Paine discloses that at least one of the varying internal configurations corresponds to a storage configuration.
Regarding claim 17, Wilson in view of Paine discloses a guidance mechanism (open channel defined by upper and lower floor plates and member 1410 as shown in Fig. 14A)  configured to guide the module into a stowage position within the container, wherein the guidance mechanism of each module is capable of engaging a plurality of braces removably coupled to an interior of the container to guide the module into the container along a longitudinal axis while preventing movement of the module along a horizontal axis and along a vertical axis.  
Regarding claim 18, Wilson in view of Paine does not disclose that the means for restricting access through the one or more sides of each modules comprises the container. It would have been an obvious matter of design choice to modify the structure of Wilson to have a smaller size such that three modules fit inside a container since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	
Allowable Subject Matter
Claims 21 and 5-7 are allowed.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings as noted in the Non-Final Rejection of 10/29/2020 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633